Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/828,915 filed on 3/24/2020 has been considered.  Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter because the claimed limitation “when the combination lock (30, 30') determined that one of the characters of the 20password setting module (31, 31') does not match one of the characters of the password information (22) in the corresponding arrangement order, the combination lock (30, 30') continues to determine whether one of the characters of the password setting module (31, 31') matches one of the characters of the password information (22) in the corresponding arrangement order” is not clear.  It appears that when one of the characters of the password setting module does not match one of the characters of the password information, the 
Claim 3 recites the limitation "the power".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected due to the dependency upon claim 1 rejected above.
Allowable Subject Matter
Claims 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The independent claim 8, when considered as a whole, is allowable over the prior art of record.  Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “10outputting, by a mobile communication device, first authentication information to the cloud server, outputting, by the cloud server, one of the plurality of the password information corresponding to the first authentication information to the mobile communication device when the cloud server determined that the first authentication information 15matches the second authentication information, obtaining, by a combination lock, an electric energy and the one of the plurality of the password information from the mobile communication device through a first near field communication (NFC) signal, and outputting, by the combination lock, a display information to the mobile 20communication device through a second NFC signal when the combination lock determined that one of characters of the password setting module matches one of characters of the password information in a corresponding 
The dependent claims 9 and 10 further add limitations to the allowable subject matter of the corresponding independent claim 8, thus are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Everhart (US 2018/0165441) discloses a method for performing a financial authentication utilizing a token associated with a user, the method comprising the token generating a set of display characters that are viewable by the user, the token generating the display characters using logic; the user transforming a portion of the set of display characters using a transformation process, based on knowledge of the user, so as to form a display character sequence; the user outputting the display character sequence to an authentication entity; and the authentication entity authenticating the display character sequence using the logic and knowledge of the transformation.
Fisher (US 2017/0103597) discloses a wireless controller remote locking system allows both sales agents and sales prospects to communicate either with a wireless 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435